Citation Nr: 1035803	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  08-24 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis 
of the lumbar spine, claimed as a back condition.  

2.  Entitlement to an initial compensable rating for service-
connected lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1974 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In May 2010, the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge, seated at the RO (Travel 
Board hearing).  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

REMAND

The Board finds that additional development is required before 
the respective issues on appeal are ripe for adjudication upon 
the merits.  38 C.F.R. § 19.9 (2009).  There are outstanding 
treatment records that have not been incorporated with the claims 
file.  During the May 2010 Board personal hearing, the Veteran 
testified that he currently was seeing both a civilian doctor and 
a physical therapist in order to alleviate pain in his back.  
(Hearing Transcript, pages 4-6).  The Board notes that the most 
recent record indicating private treatment for a back disorder 
associated with the claims file is dated March 2008.  Also, the 
most recent VA treatment record included in the claims file is 
dated December 2009.  

As all records regarding treatment for the Veteran's respective 
back disorders are relevant to the Veteran's claims, the AMC/RO 
should obtain and associate with the claims file all pertinent 
evidence relating to the evaluation or treatment of back 
disorder, to include any and all VA treatment records dated after 
December 2009 and any all treatment records from private care 
providers dated after March 2008.  See 38 U.S.C.A. § 5103A(b)(c) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c).

The Veteran was last provided an examination in September 2007 to 
determine the current symptomatology related to his service-
connected lumbosacral strain.  At the September 2007 examination, 
the Veteran stated that he used a cane occasionally, but 
indicated he did not use a back brace.  Range of motion findings 
were normal.  At the May 2010 Board personal hearing, the Veteran 
testified that he currently wore a back brace, used a TENS unit, 
and experienced pain upon motion of the back.  (Hearing 
Transcript, pages 10-11).  VA's General Counsel has indicated 
that when a claimant asserts that the severity of a disability 
has increased since the most recent rating examination, an 
additional examination is appropriate.  See VAOPGCPREC 11-95; see 
also, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991); see also 38 C.F.R. § 
3.327 (2009).

In addition, the Veteran has contended throughout the pendency of 
this appeal that his degenerative arthritis of the lumbosacral 
spine was secondary to his service-connected bilateral knee 
disabilities.  Specifically, the Veteran has stated that he walks 
with an abnormal gait due to his bilateral knee disorders, which, 
in turn, aggravated his spine, causing his current spinal 
disorders.  In the September 2007 VA medical examination report, 
the examiner reported that the Veteran had mild degenerative 
changes of the spine.  The VA examiner indicated that the minimal 
degenerative arthritis noted in the lumbar spine was more likely 
age-related and less likely than not related to the abnormal gait 
caused by the Veteran's service-connected knee disabilities.  
However, the examiner made no findings as to whether the 
Veteran's service-connected knee disabilities aggravated the 
degenerative arthritis of the lumbar spine.  Considering the need 
for an opinion on the question of aggravation of arthritis of the 
lumbosacral spine by a service-connected disability, and the 
possible acquisition of further treatment records as a result of 
this remand, the Board finds that another VA examination is 
necessary to determine the nature and etiology of the 
degenerative arthritis of the lumbosacral spine.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request that the 
Veteran identify the names, addresses, and 
approximate dates of treatment for all VA and 
non-VA health care providers who provided 
treatment for his low back disorders since 
March 2008.  After securing the necessary 
releases, the AMC/RO should attempt to obtain 
copies of pertinent treatment records 
identified by the appellant.  At a minimum, 
the AMC/RO should procure all records 
regarding VA treatment since December 2009, 
the date of the last VA record included in 
the claims file.

2.  After the above development is 
accomplished, the AMC/RO should provide the 
Veteran with a VA orthopedic or joints 
examination to determine the current severity 
of his service-connected lumbosacral strain, 
and the nature and etiology of the arthritis 
of the lumbosacral spine.  The relevant 
documents in the claims file should be sent 
to the VA examiner(s) for his or her review.

The examiner should provide complete results 
of range of motion testing and indicate 
whether it is at least as likely as not (50 
percent or greater degree of probability) 
that the Veteran has any additional loss of 
function due to pain, weakened movement, 
excess fatigability, incoordination, or any 
other symptom or sign associated with his 
service-connected disabilities, to include 
during instances of flare-up. 

Following a review of the relevant history 
and medical evidence, a physical examination, 
and any necessary testing, the examiner is 
asked to offer the following opinions:

A.  Is it at least as likely as not (50 
percent or greater probability) that any 
arthritis of the lumbar spine was caused 
by the service-connected bilateral knee 
disabilities?

B.  Is it at least as likely as not (50 
percent or greater probability) that any 
arthritis of the lumbar spine was 
aggravated by the service-connected 
bilateral knee disabilities?

The examiner is advised that the term "as 
likely as not" does not mean within the realm 
of possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as to find against 
causation.  More likely and as likely support 
the contended causal relationship; less 
likely weighs against the claim.

The examiner is further advised that 
aggravation is defined for legal purposes as 
a permanent worsening of the underlying 
condition beyond its natural progression 
versus a temporary flare-up of symptoms.

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner is unable to provide an opinion with 
what is considered to be a generally accepted 
degree of medical certainty, i.e., without 
resorting to speculation, the reasons should 
be so stated.

3.  Following the completion of the requested 
actions, the RO should then readjudicate the 
Veteran's claims.  In doing so, the AMC/RO 
should consider all evidence.  If the 
benefits on appeal remain denied, the Veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC) and afforded an applicable opportunity 
to respond.  Thereafter, the case should be 
returned to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination(s), as failure to 
do so may result in denial of the claim(s).  See 38 C.F.R. 
§ 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
	J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

